PER CURIAM.
Plaintiffs in this consolidated action appeal from the decisions of Judge Lario in the Tax Court, 5 N.J.Tax 39 and 52 confirming their reassessments for the 1980 tax year of property located in the newly established Planned Residential Neigh*350borhood (PRN) zone. Plaintiffs are Willis F. Sage, Merwin Sage and William W. Lanigan (Sage) and Theodore Z. Lorenc and Edmond Lorenc, Trustees (Lorenc), the owners of contiguous undeveloped parcels in the new zone. This zone was established as a result of plaintiffs’ successful attack on the zoning ordinance of Bernards Township. The parties appealed their new assessments to the Somerset County Board of Taxation which affirmed the assessor’s valuation. Sage and Lorenc then filed complaints in the Tax Court of New Jersey where, after two days of trial in each case and the consideration of post-trial memoranda, Judge Lario dismissed the Lorenc complaint and affirmed the judgment of the Somerset County Board of Taxation in the Sage matter for the reasons stated in his comprehensive opinions dated February 8, 1983, whereupon both plaintiffs appealed to this court.
We have examined each of the points raised by plaintiffs in their brief against the record before Judge Lario and affirm both decisions substantially for the reasons stated in his opinions of February 8, 1983. We note particularly that although plaintiffs have attempted to present the case as one of retaliatory reassessment, Judge Lario correctly framed the issue before him as a challenge to the valuation placed on the respective parcels by the assessor and limited his decision to that issue.
The judgments appealed from are affirmed.